ITEMID: 001-23472
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: TRUKH v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Ivan Stepanovych Trukh, is a Ukrainian national, who was born on 20 October 1950 in the city of Zhovti Vody, Dniepropetrovsk Region, and currently resides in Armiansk, the Crimea. The respondent Government are represented by Mrs Valeria Lutkovska, the Agent of the Government of Ukraine before the Court.
The facts of the case, as submitted by the parties, may be summarised as follows.
From 23 November 1990 until 23 June 1993 the applicant worked as the head of the technical department of the Perekopkhimstroy company (hereafter “the company”). He was also allegedly required to perform the functions of a building engineer.
In September 1993 the applicant instituted proceedings in the Krasnoperekopsk City Court against the company, seeking the recovery of the building engineer’s salary that was allegedly due to him. On 27 October 1993 the Krasnoperekopsk City Court ordered the commencement of proceedings. A hearing was held on 11 November 1993. On 25 April 1994 the Krasnoperekopsk City Court ordered the seizure of documents relating to the salary paid to the applicant by the company. By a judgment on 18 May 1994, the Krasnoperekopsk City Court partly allowed the applicant’s claims, and ordered the company to pay the applicant 1,879,557 karbovantsi (hereafter “krb”; 27,962.5 ukrayinski hryvni - the present currency - hereafter “UAH”).
On 14 September 1994 the Supreme Court of the Crimea quashed this decision and remitted the case for further consideration.
On 12 September 1995 the Krasnoperekopsk City Court ordered an economic-accounting expertise (бухгалтерсько-економічна експертиза) in the case. By a judgment of 24 June 1996, the Krasnoperekopsk City Court partly allowed the applicant’s claims and ordered the company to pay the applicant the sum of 2,796,250,000 krb. On 26 November 1997 the applicant was paid UAH 701 in execution of the decision.
On 24 July 1997 the President of the Supreme Court of the Crimea lodged a protest against the decision of 24 June 1996, seeking its annulment. On 20 March 1998 the Supreme Court of the Crimea allowed the protest of the President of the Supreme Court of the Crimea and remitted the case for further consideration to the Krasnoperekopsk City Court.
In July 1998 the applicant lodged complaints with the President of the Supreme Court of the Crimea against the decision of 20 March 1998, seeking to initiate supervisory review proceedings (перегляд рішення в порядку нагляду). On 20 August 1998 the Deputy President of the Supreme Court of the Crimea, by letter, rejected his claims as unsubstantiated.
On 20 August 1998 the Krasnoperekopsk City Court rejected the applicant’s claims for the recovery of salary and compensation.
On 21 August 1998 the applicant lodged a cassation appeal with the Supreme Court of the Crimea, seeking to quash the judgment of the Kransnoperekopsk City Court of 20 August 1998.
On 23 August 1998 the applicant informed the President of the Krasnoperekopsk City Court that he had no intention of lodging the cassation appeal through the first instance court.
On 14 September 1998 the Krasnoperekopsk City Court suspended the referral of the cassation appeal to the Supreme Court of the Crimea on the ground that it had not been lodged in compliance with Article 292 of the Code of Civil Procedure. In particular, the applicant had not supplied enough copies of the cassation appeal and had failed to pay the State tax. The applicant was allowed one month (until 14 October 1998) to rectify the mistakes. He was also informed that, unless he rectified them, his cassation appeal would be returned to him without consideration.
On 14 December 1998 the Krasnoperekopsk City Court refused the applicant leave to lodge a cassation appeal against its judgment of 20 August 1998 due to the applicant’s failure to comply with its ruling of 14 September 1998.
The applicant complained about the Supreme Court decision of 20 March 1998 to the President of the Supreme Court of the Crimea, seeking to initiate supervisory proceedings. The complaint was rejected by the President of the Supreme Court of the Crimea on 11 February 1999 as being unsubstantiated.
In April 1999 the applicant lodged his complaint with the President of the Supreme Court of Ukraine against the decision of the Krasnoperekopsk City Court of 20 August 1998, seeking its annulment. He also complained that he was not provided with a copy of the protest itself or a copy of the ensuing decision. On 21 May 1999 the Supreme Court of Ukraine refused to initiate supervisory review proceedings (перегляд рішення в порядку нагляду) since the impugned decision was not appended to the complaints. It also recommended that the applicant address the Main Department of Justice of the Ministry of Justice of Ukraine in the Crimea with a view to receiving a copy of the decision of 20 March 1998 by the Supreme Court of the Crimea.
On 28 April 1999 the Main Department of Justice of the Ministry of Justice of Ukraine in the Crimea rejected the applicant’s request for a copy of the decision, as he should have applied directly to the court which had given it.
In February 2001 the applicant lodged a complaint with the President of the Supreme Court of the Crimea requesting the initiation of supervisory review proceedings against the decision of 20 August 1998 of the Krasnoperekopsk City Court. On 10 March 2001 the Registry of the Supreme Court of the Crimea informed the applicant of the need to rectify mistakes in his complaint (the need to pay the State tax for the introduction of the complaint, and the need to provide copies of the relevant judicial decisions). The applicant complained to the President of the Supreme Court of the Crimea about the Registry’s response. On 29 June 2001 the President of the Supreme Court of the Crimea rejected the applicant’s complaints as being unsubstantiated and refused to initiate supervisory review proceedings in the case (перегляд рішення в порядку нагляду).
